Citation Nr: 0325286	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION


The veteran served on active duty from September 1971 through 
December 1973.

In October 1977, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico denied the 
veteran's claim for service connection for a left ear hearing 
loss on the basis that a VA audiological examination in July 
1977 showed hearing considered normal for VA purposes.  The 
veteran was notified of this decision, but despite 
appropriate notification, he did not appeal.  In May 1997, a 
rating decision found that new and material evidence 
sufficient to reopen the veteran's claim had not been 
submitted, on the basis of the findings of the July 1977 
audiological examination.  The veteran did not appeal the 
decision.  In April 2000, the veteran again attempted to 
reopen this claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the RO 
in San Juan, Puerto Rico, which found that new and material 
evidence sufficient to reopen the veteran's claim for left 
ear hearing loss had not been submitted, and therefore denied 
the claim to reopen.

The case was previously before the Board in December 2001.  
At that time the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for left ear hearing loss.  The Board then 
remanded the claim for examination of the veteran and medical 
opinions related to the etiology of the veteran's hearing 
loss.  At that time the Board also referred the issue of 
entitlement to service connection for right ear hearing loss 
to the RO for de novo review since the RO had not addressed 
this issue.  However, the RO did not review this issue.  

The Board has rephrased the issue on appeal as entitlement to 
service connection for bilateral hearing loss.  The veteran 
has asserted, and the medical evidence shows, that he has a 
bilateral hearing loss disability.  As such, the issue of 
service connection for right ear hearing loss is inextricably 
intertwined with the issue of service connection for left ear 
hearing loss.  The Board will address the issue as 
entitlement to service connection for bilateral hearing loss 
to avoid needlessly delaying the ultimate resolution of the 
claim on the veteran's behalf.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service records confirm that the veteran 
served in the Artillery during service and was subjected to 
acoustic trauma in the form of artillery noise exposure.  

3.  The veteran's service medical records reveal that the 
veteran had very slight hearing loss upon entrance 
examination.

4.  The veteran's separation examination report reveals a 
slight increase in hearing loss beyond that noted on entrance 
examination. 

5.  The medical evidence of record reveals that the veteran 
has a current bilateral hearing loss disability within the 
meaning of VA regulations.  

6.  Two VA medical opinions indicate that the onset of the 
veteran's current hearing loss disability began during 
military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated June 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).
II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2002).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2002).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels 





or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002). 

The veteran's service medical records reflect that the 
veteran had a mild hearing loss at the time he entered 
service.  These records show his hearing at enlistment to be 
the following, according to an audiological examination 
conducted in August 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25

30
LEFT
30
25
20

20

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had a hearing loss 
upon entrance to active service.  See, Hensley v. Brown 5 
Vet. App. 155, 157 (1993).

Another audiological examination was conducted in March 1973 
and showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25

35
LEFT
25
5
30

25

Audiological examinations were conducted on August 6, 1973, 
August 7, 1973 and on August 8, 1973 respectively.  The 
results were as follows:


August 6, 1973:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30

45
LEFT
20
20
35

30

August 7, 1973:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30

35
LEFT
15
15
30

30

August 8, 1973:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25

40
LEFT
15
20
30

30

On a referral to ENT (Ear, Nose and Throat Clinic) on August 
10, 1973, the examiner reported that three hearings tests 
had been done and ENT was to evaluate the results.  A 
notation on the referral indicated that the veteran served 
as a gunner in service.

The original report of the veteran's physical examination 
for discharge, conducted in November 1973 is also included 
in the evidence of record.  The audiological portion of this 
report shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

45
LEFT
30
25
25

45

The Board is somewhat confused by notations on the first 
page of the report of the veteran's separation physical 
examination.  The separation report seems to have been 
completed in blue and black ink.  On the first page a line, 
in blue ink, runs down the list of items for the examiner to 
check off under the heading "clinical evaluation" 
indicating the veteran tested normal in each category.  In 
the "notes" section, to the right of this list, a blue ink 
mark approximately 4 inches long is in the box, apparently 
supporting the examiner's findings of "normal" regarding 
the veteran's physical condition.  However, there are other 
notations on this page recorded in green ink.  Each item in 
the clinical evaluation section is checked off in green ink.  
In the notes section, words that appear to read "Deaf of 
left ears" is written over the blue ink line.  We suspect 
that this record may have been altered.  In any event, the 
findings of the audiological examination upon separation 
clearly reflect that the veteran was not deaf in the left 
ear, but had hearing and no deafness in the left ear.  
However the evidence does show that there was increase in 
the severity of the veteran's pre-existing hearing loss of 
both ears, at least in the frequency of 4000 hertz, since 
his entrance into service.

The veteran was examined for VA purposes in July 1977 in 
connection with his original claim for service connection 
for a hearing loss.  The examiner noted a mild, bilateral 
high frequency hearing loss.  The impression was "Hearing 
for speech is within normal limits, bilaterally, with a mild 
high frequency loss, bilaterally."  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20

35
LEFT
10
10
30

30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

A private audiological examination of the veteran was 
conducted in December 1999.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
55
55
LEFT
35
55
70
60
60

While speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 100 in the left ear, it 
is unclear what word list was used to conduct this testing.  
Nevertheless, these test results reveal that the veteran had 
a current hearing loss disability within the requirements of 
38 C.F.R. § 3.385 (2002) at this time.  

In September 2002 the most recent VA audiological evaluation 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
60
60
LEFT
20
40
60
60
60

The average pure tone decibel loss at the above frequencies 
was 50 for the right ear and 55 for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  The 
opinion of the examining audiologist was that "the veteran's 
bilateral sensorineural hearing loss is likely to be 
initially due to his exposure to artillery noise" during 
service.  The opinion of the examining physician is somewhat 
confusing.  It seems to refer to the veteran's post-service 
increase in hearing loss as not being caused by inservice 
noise exposure, but also indicates that the veteran's 
inservice noise exposure was the cause of the initial hearing 
loss.  

The evidence of record shows clearly shows that the veteran 
has a current bilateral hearing loss disability within the 
meaning of VA regulations.  The evidence also shows that the 
veteran had a slight hearing loss upon entering service and 
that this hearing loss was slightly worse on separation.  
There are medical opinions of record which seem to indicate 
that the veteran's hearing loss had its initial onset during 
service as a result of his exposure to artillery noise.  The 
evidence is not entirely clear.  It shows that either the 
veteran's hearing loss had its onset during service, or that 
a pre-existing hearing loss became worse during service and 
therefore aggravated.  Either possibility is plausible based 
on the evidence of record.  Either possibility also supports 
a grant of service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



